Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 7, 2018

                                        No. 04-18-00595-CV

                                     Lester Timothy BEATTY,
                                             Appellant

                                                  v.

                                 THE PALMS APARTMENTS,
                                         Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2018CV04587
                        Honorable Tommy Stolhandske, Judge Presiding


                                           ORDER
        Appellant’s brief in this appeal was due November 28, 2018. Neither the brief nor a
motion for extension of time has been filed. We ORDER appellant to file, by December 17,
2018, the appellant’s brief and a written response reasonably explaining appellant’s failure to
timely file the brief. If appellant fails to file a brief and the written response by the date ordered,
we may dismiss this appeal.

                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.


                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court